Citation Nr: 1042056	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-34 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low back 
injury.  

2.  Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from September 1950 to 
September 1953.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a January 2006 rating action that denied service 
connection for residuals of cold injury to the feet, and a 
February 2007 rating action that denied service connection for 
residuals of a low back injury on the grounds that new and 
material evidence to reopen the claim had not been received.

In July 2008, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at the 
RO. n August 2008, the Board denied the claim for service 
connection for residuals of cold injury to the feet and the Board 
reopened the claim for residuals of a low back injury, and denied 
it on the merits.

The appellant appealed to the U.S. Court of Appeals for Veteran s 
Claims (Court).  In November 2009, while his case was pending at 
the Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's August 2008 decision. That same month, the 
Court issued an Order vacating the August 2008 Board decision.

In June 2010, the Board remanded the appeal for additional 
development.  The Board is also satisfied that there was 
substantial compliance with its remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  In this regard, the Veteran was examined and 
nexus opinions were obtained.  The case has been returned to the 
Board and is ready for further review.  




Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic low back disability, lumbar spondylosis with disc 
degeneration, was not present in service or for many years 
thereafter, and the competent medical evidence establishes no 
nexus between the current low back disability and the Veteran's 
military service or any incident thereof, including any injury.

2.  A bilateral fungal foot disability was not shown present in 
service or for many years thereafter, and the competent medical 
evidence establishes no nexus between the current foot disability 
and the Veteran's military service or any incident thereof, 
including claimed cold injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a low 
back injury are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309 (2010).

2.  The criteria for service connection for residuals of cold 
injury of the feet are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran  s Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially include, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

December 2005 and November 2006 pre-rating RO letters informed 
the Veteran of the VA's responsibilities to notify and assist him 
in his claims, and what was needed to establish entitlement to 
service connection on the merits, as well as to reopen the claim 
for service connection for residuals of a low back injury.  
Thereafter, he was afforded opportunities to respond.  The Board 
thus finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claims, and has 
been provided ample opportunity to submit such information and 
evidence.

Additionally, those RO letters provided notice that the VA would 
make reasonable efforts to help the Veteran  get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  Those 
letters further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of records 
that the VA would make reasonable efforts to get. The Board thus 
finds that those letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veteran  s Claims (Court) 
held that proper VCAA notice should notify a Veteran  of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant. In the matters now before the Board, the December 2005 
and November 2006 documents fully meeting the VCAA's notice 
requirements were furnished to the Veteran before the January 
2006 and February 2007 rating actions on appeal.

More recently, in March 2006, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all 5 elements of a service connection 
claim (Veteran status, the existence of a disability, a 
connection between the Veteran's service and that disability, the 
degree of disability, and the effective date pertaining thereto).  
He was furnished notice in a May 2006 RO letter, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claims currently under consideration has been accomplished.  
The RO, on its own initiative, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining all available service medical, administrative, and 
personnel records, and post-service VA medical records.   In 
January 2006, the National Personnel Records Center (NPRC) stated 
that records of the Veteran's service duty assignments and 
stations showed no evidence of cold weather exposure during 
military service.  A transcript of the July 2008 Board hearing 
testimony of the Veteran and his wife has have been associated 
with the claims folder and considered in adjudicating these 
claims.

Next, VA examinations and medical opinions pertinent to the 
issues on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2010).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
December 2005, the Veteran stated that he had no additional 
evidence or information to submit in connection with his claims.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In May 2002, the 
Veteran's wife stated that records of private physicians who 
reportedly treated him for his back after separation from service 
were unavailable, as those doctors had died.  In November 2006, 
the Veteran stated that he did not seek medical attention for his 
back after the December 1951 airplane crash in service, and that 
he had no additional evidence or information to submit in 
connection with his claims.  In April 2007, the Veteran stated 
that he could not obtain statements from service comrades about 
his claimed back complaints in service, and that records of 
private physicians who reportedly treated him for his back after 
separation from service were unavailable, as those doctors had 
died.  He gave testimony to the same effect about the 
unavailability of post-service medical records at the July 2008 
Board hearing and when he was examined by VA in August 2010.  
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as arthritis, may be presumed if manifested 
to a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v.  Brown, 4 Vet. 
App. 309, 314 (1993).

A.  Service Connection for a Low Back Disorder.

A review of the service medical, administrative, and personnel 
records is completely negative for complaints, findings, or 
diagnoses of any low back injury. The Veteran denied a history of 
swollen or painful joints, arthritis or rheumatism, or bone, 
joint, or other deformity on August 1953 separation examination, 
and the spine was normal on examination.  

Copies of contemporaneous December 1951 newspaper articles 
identified the Veteran as a serviceman involved in an airplane 
crash, but specifically noted that he had not been injured.  
Another article indicated that the pilot had made an excellent 
crash landing, that the passengers had been saved from death or 
serious injuries by the pilot's handling of the airplane, and 
that only 3 servicemen had suffered minor injuries.  The Veteran 
was identified as a passenger, but he was not noted as one of the 
3 who suffered minor injuries.

The first objective demonstration of a low back disability was 
the moderate spondylosis with L5-S1 disc degeneration noted on VA 
X-rays of May 2001, some 47 years post service.  At that time, 
the Veteran gave a history of chronic lumbago which he related to 
his military service in Korea.  VA outpatient records thereafter 
noted the Veteran's history of lumbago and an old back injury.  A 
February 2003 VA outpatient record noted the Veteran's history of 
chronic low back pain since a 1951 injury, and August 2006 VA 
magnetic resonance imaging revealed pan-lumbar degenerative disc 
disease with multi-level facet joint arthropathy.   

The Veteran was examined by VA in August 2010.  The claims file 
was reviewed.  The Veteran complained of low back pain which 
began in 1951.  He reported that he was involved in an airplane 
crash in December 1951 during service and that he was seen one 
month later.  He stated that he was given a topical lotion.  He 
stated that he saw doctors after service but that all were 
deceased now.  After examining the Veteran the physician 
diagnosed lumbar sponylosis with disc disease.  The examiner 
opined that the Veteran's low back condition is not related to 
events that occurred in military service.  It was noted that the 
first documentation of lower back pain was in 2001 when the 
Veteran gave a history of chronic low back pain.  It was reported 
that the Veteran stated that he saw a medical provider one month 
after the plane crash and was presumably diagnosed with a strain 
as no X-rays were obtained.  The VA examiner pointed out that if 
a medical provided had evaluated the Veteran for trauma, X-rays 
would have been ordered.  It was also noted that there is no 
record of this treatment and that the separation examination was 
negative for lower back complaints.  The examiner stated that 
previous records in the claims file stated that the Veteran was 
not one of the three people injured in the airplane crash, but 
the Veteran states that this was not true.  The examiner stated 
that lumbar disc disease is a common condition and advanced age 
is a common etiology.  

Based on the evidence of record, the Board finds that service 
connection for residuals of a low back injury is not warranted.  
As noted above, the Veteran was involved in a plane crash in 1951 
during service.  Although he is currently diagnosed with a low 
back disorder, the overall weight of the evidence is against 
finding a link between the disability and service.  In this 
regard the August 2010 VA examiner opined that his current back 
disorder is not related to service.  This finding was reached 
after examining the service treatment records and evaluating the 
Veteran.  The examiner provided rationale for the opinion 
offered.  Further, there is no competent medical evidence in the 
record to contradict this opinion. 

The Board has considered the lay statements by the Veteran in 
support of the Veteran's claim.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.   

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, 21 Vet.  
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his low back disorder is the result of an injury in an airplane 
accident in service, he has not demonstrated the medical 
knowledge required to establish an etiological nexus between his 
low back disorder and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, although the statements of the Veteran  in support of 
his claim have been given full consideration by the Board, they 
are not considered competent medical evidence and do not serve to 
establish a medical nexus between his low back disorder and the 
Veteran  's period of service.  

Further, to the extent that the Veteran  's statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App.  
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In addition to the medical evidence, the Board has considered the 
Veteran's assertions, his and his wife's Board hearing testimony, 
and the 2002 statements from 3 individuals, including the 
Veteran's wife, to the various effect that they knew that the 
Veteran had back problems in service or shortly after discharge 
therefrom, and that he sought medical treatment for back 
complaints shortly after separation from service.  However, such 
do not provide any basis for allowance of the claim. While the 
Veteran may believe that his current low back disability is 
related to his military service and the December 1951 airplane 
crash, there is no persuasive medical support for such 
contention.  The Board emphasizes that the appellant and other 
laymen are competent to offer evidence as to facts within their 
personal knowledge, such as the Veteran's reports of his own 
symptoms and other individual observations of his complaints.  
However, medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laymen without the appropriate 
medical training or expertise, the appellant and the other 
individuals are not competent to render an opinion on medical 
matters such as the relationship, if any, between reported back 
complaints in service or shortly after separation therefrom and a 
low back disability first diagnosed over 47 years post service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the assertions in this regard have little probative value.

While the Board acknowledges that the Veteran  is competent to 
provide evidence of his own experiences, the fact that the 
Veteran  's treatment records do not reflect a diagnosis of a low 
back disorder until 2001, over 40 years after service weighs 
heavily against  the claim he now makes that he has had problems 
ever since service.  The Board is not holding that corroboration 
is required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment bears on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability). 

Further, the Board notes some inconsistencies in the Veteran's 
statements.  For example, when he was treated by VA in May 2001, 
he attributed his back pain to service in Korea.  There was no 
mention at that time of an injury to the back due to an airplane 
crash.  He subsequently attributed his back disorder to the 
airplane crash which occurred in San Jose, California.  
Additionally, in November 2006, the Veteran stated that he did 
not seek medical attention for his back after the December 1951 
airplane crash in service; however he has also stated that he was 
treated in service for his back one month after the airplane 
crash.  These inconsistencies tend to undermine the credibility 
of his statements.   

The preponderance of the evidence is against finding that the 
Veteran's low back disorder is etiologically related to active 
service.  The appeal is accordingly denied.  In making  this 
determination, the Board has considered the provisions of 38  
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence  
to otherwise grant the Veteran  's claim.

Under these circumstances, the Board concludes that service 
connection for a low back disability, claimed as a residual of 
low back injury, must be denied. In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


B. Service Connection for Residuals of Cold Injury of the Feet

The Veteran contends and gave testimony in July 2008 to the 
effect that he currently suffers from residuals of cold injury of 
the feet in service in Korea in February 1952, and that this is 
supported by competent medical opinion.  

A review of the service medical, administrative, and personnel 
records is completely negative for complaints, findings, or 
diagnoses of any cold injury of the feet.  The Veteran denied a 
history of swollen or painful joints, leg cramps, arthritis or 
rheumatism, bone, joint, or other deformity, and lameness or foot 
trouble on August 1953 separation examination, and the feet and 
lower extremities were normal on examination.

In January 2006, the NPRC stated that records of the Veteran's 
service duty assignments and stations showed no evidence of cold 
weather exposure during military service.  Statements from 3 
individuals in 2002, including the Veteran's wife, who variously 
knew the Veteran prior to and/or after military service do not 
address the matter of claimed residuals of cold injury of the 
Veteran's feet.  

The first objective demonstration of a foot disability was the 
tinea unguium assessed on VA outpatient examination of February 
2005, some 51 years post service.  Although on the latter 
examination the Veteran gave a history of military service-
related fungal toenails, on August 2005 podiatric examination the 
Veteran gave a history of frostbite in service and stated his 
belief that his fungal toenails were the result thereof; the 
impression was fungal toenails.  On June 2006 and January 2007 VA 
podiatric examinations, there was no medical opinion therein 
linking that foot disability to military service or any incident 
thereof, including claimed residuals of cold injury.  

The Veteran was examined by VA in August 2010.  The claims file 
was reviewed.  It was noted that the problem being detailed was 
onychomycosis with date of onset as 1952.  The Veteran reported 
having problems with his nails of the feet in August or September 
1952.  He stated that he developed frostbite in February 1952.  
He stated that his feet became black and the skin peeled away 
from both great toes.  He indicated that he was seen by a medical 
provider when his feet were black and was told there was nothing 
that could be done.  The onychomycosis was noted to involve the 
1st three toes of each foot.  The Veteran's feet were examined 
and the examiner found that there was evidence of thickened nails 
involving the 1st three toes on the right and the 1st two toes on 
the left.  The diagnosis was, onychomycosis of both feet.  The 
examiner stated that the Veteran's bilateral onychomycosis was 
not related to events that occurred in military service.  It was 
noted that there was no documentation of frostbite in the service 
treatment records and that while the Veteran gives a history of 
being seen by a provider after his toes were black and being told 
nothing could be done, the VA examiner reported that he could not 
imaging a medical provided seeing a patient with tissue damage, 
presumably gangrene, being told nothing could be done.  It was 
noted that the separation physical was negative.  It was also 
pointed out that the Veteran reported having thickened nails 
about 6 months after cold exposure, but that podiatry notes show 
that the Veteran developed onychomycosis approximately 20 to 25 
years ago.  

Based on the evidence of record, the Board finds that service 
connection for residuals of a cold injury to the feet is not 
warranted.  Although he is currently diagnosed with a low back 
disorder, the overall weight of the evidence is against finding a 
link between the disability and service.  In this regard, there 
is no showing of any treatment in service for any foot problem, 
and at separation, his feet were normal.  There is no diagnosis 
of a foot problem until 2005, decades after service. Further, the 
August 2010 VA examiner opined that his current onychomycosis is 
not related to service.  This finding was reached after examining 
the service treatment records and evaluating the Veteran.  The 
examiner provided rationale for the opinion offered.  This 
opinion is thus of great probative value.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In this regard, the Board notes that a VA podiatric note reported 
the Veteran's history of frostbite in service and his belief that 
his dystrophic mycotic toenails could have arisen from this, and 
the examiner's impression that the fungal toenails probably arose 
from the frostbite that the Veteran  stated he sustained in 
military service, the Board finds that this evidence does not 
provide persuasive support for the Veteran's claim that service 
connection is warranted for a fungal foot disability that is a 
residual of cold injury.  The podiatrist admittedly reached his 
equivocal conclusion as to the etiology of the Veteran's fungal 
toenails after relying merely on the medical history as related 
by the Veteran.  As noted above, the appellant's own reported 
history of alleged inservice cold exposure does not constitute 
competent evidence of the actual inservice occurrence of cold 
injury.  Moreover, there is no evidence in the 2006 medical 
report that the podiatrist ever reviewed the Veteran's claims 
folder that showed normal foot and lower extremity clinical 
findings on August 1953 service separation examination, other 
service medical records showing no evidence of any cold injury of 
the feet, and the NPRC's certification that records of the 
Veteran's service duty assignments and stations showed no 
evidence of cold weather exposure during military service.  Thus, 
this finding is of little probative value.  

The Board has considered the lay statements by the Veteran in 
support of the Veteran's claim.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.   

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, 21 Vet.  
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his foot disorder is the result of service, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his low back disorder and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements of 
the Veteran  in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between his low back disorder and the Veteran  's period of 
service.  

Further, to the extent that the Veteran  's statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App.  
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Veteran may believe that his foot disability is related 
to his military service, there is no persuasive medical support 
for such contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as the Veteran's reports of his own symptoms and 
other individual observations of his complaints.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant is not 
competent to render an opinion on medical matters such as the 
relationship, if any, between reported problems with his feet in 
service and a current disorder of the feet first diagnosed 
decades post service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions in this regard have little 
probative value.

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran 's treatment records do not reflect a diagnosis of a low 
back disorder until 2005, over 50 years after service weighs 
heavily against  the claim he now makes that he has had problems 
ever since service.  The Board is not holding that corroboration 
is required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment bears on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability). 

The preponderance of the evidence is against finding that the 
Veteran's onychomycosis is etiologically related to active 
service.  The appeal is accordingly denied.  In making  this 
determination, the Board has considered the provisions of 38  
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence  
to otherwise grant the Veteran  's claim.

Under these circumstances, the Board concludes that service 
connection for residuals of a cold injury to the feet is not 
warranted.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).




ORDER


Service connection for residuals of a low back injury is denied.

Service connection for residuals of cold injury of the feet is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


